Per Curiam :
This cause has heen before this court in two former appeals, — Parish v. Craig, 40 App. D. C. 138; Craig v. Parish. 43 App. D. C. 447. There have heen three separate trials, resulting, in each instance, in a verdict for the plaintiff for the full amount claimed. In our former opinions the facts were fully stated and the law of the case reviewed. This appeal presents no important additional ’impositions of law or fact.
The judgment, therefore, is affirmed, with costs.

A ffirmed.

A motion for a rehearing and reargument was denied December 1, 3 917.
A petition for tbe allowance of an appeal to the Supreme .Court of the United States was denied January 12, 1918.